DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
With respect to the teachings of Yedidiah relied on the examiner as evidence that the ratio of a minimum width of the flow passage to an inner diameter of the first segment is an optimizable result effective variable, firstly the applicant has argued that in the present application the flow passage is defined as a gap between the mounting seat and an inner wall of the impeller rather than the complete inside area of the inlet (i.e., area of eye 27) as mentioned by Yedidiah. However, as denoted below in annotated Figure 2, the width of the impeller inlet (27) alone does not represent the width of the flow passage and instead, the width of the flow passage is the distance between the mounting seat and an inner wall of the impeller (denoted by dotted lines arrow lines). As can be seen in the annotated Figure, the mounting seat occupies at least half the width of the impeller inlet (27) such that the width of the flow passage is approximately less than ~D/2 (or significantly less than D/2 if the impeller inlet 27 is 80% of the inner diameter D of the first segment). As mentioned in Yedidiah’s column 5, lines 12-21, the impeller inlet (27) may be up to 80% to 120% of the width (D) of the first segment (36). In this instance, the width of the flow passage (depicted as the gap between the mounting seat and the inner wall of the impeller in the annotated Figure below) would be approximately half of D/2, i.e., between 20% to 30% of D (i.e., quarter of 80% to 120% of D). Hence, it can be seen that Yedidiah’s ratio of flow passage minimum width (D/4) to an inner diameter of the first segment (D) at least partially overlaps the claimed range of 23% to 35%. 
    PNG
    media_image1.png
    597
    671
    media_image1.png
    Greyscale

Furthermore, even if Yedidiah is silent regarding the specific gap between the mounting seat and the inner wall of the impeller that forms the width of the flow passage, Yedidiah clearly discloses in column 5, lines 12-16:  “Further, the outlet 13 and the straight cylindrical passage section 36 are shown as having a diameter D. This diameter is the reference standard from which the remaining portions of the fluid flow passage 30 are designed.” This indicates that the flow passages dimensions can be optimized based on a fixed reference value to establish different width ratios. This indicates that these flow passage widths are result effective variables that can be optimized to obtain the prerequisite flow characteristics. Hence, Yedidiah is utilized as a teaching to establish that this ratio is an optimizable variable and thus does not specifically have to disclose the exact claimed ratios which are being optimized without any loss in performance while influencing factors such as noise produced, vibrations, flow velocity, flow profile etc. (extremely well known in the art that flow passage design impacts these characteristics). 
The applicant’s remaining arguments are also not persuasive for the reasons presented above. 
Due to these reasons, the previous rejections stand unchanged and the applicant is requested to consider further amending the claims to establish additional structural differences between the cited prior art and the present invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746